      Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 1 of 12 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

ALANA HARRISON, individually and on                CASE NO.
behalf of all others similarly situated,
                                                   JUDGE
        Plaintiff(s)
                                                   MAGISTRATE JUDGE
v.
                                                   CLASS ACTION COMPLAINT FOR
MONTGOMERY COUNTY, OHIO,                           DAMAGES PURSUANT TO 42 U.S.C. §
                                                   1983, THE FIFTH AND FOURTEENTH
        Defendant(s)                               AMENDMENTS OF THE UNITED
                                                   STATES CONSTITUTION, AND ART I.
                                                   SEC. 19 OF THE OHIO CONSTITUTION

                                                   TRIAL BY JURY DEMANDED

        Plaintiff Alana Harrison (“Plaintiff”), individually, and on behalf of all others similarly

situated, by and through counsel, and for her Class Action Complaint against Defendant

Montgomery County, Ohio (“County” or “Defendant”) states as follows:

I.      INTRODUCTION

        1.      This case seeks relief relating to the deprivation of Plaintiff’s and Class members’

(defined below) property rights in real property located within Montgomery County, Ohio.

Specifically, the County, acting within its governmental capacity and under color of state law,

terminated and seized Plaintiff’s ownership interest in real estate under the auspices of tax

foreclosure proceedings authorized by O.R.C. §§ 323.65, et seq., but in doing so denied Plaintiff

and Class members their constitutional right to just compensation.

II.     PARTIES, JURISDICTION, AND VENUE

        2.      Plaintiff Alana Harrison is a natural person and a citizen of the state of Ohio.

        3.      The County is a body politic and corporate organized pursuant to, and possessed

of such powers, rights, and privileges as are granted by the general law of the State of Ohio.

        4.      This action arises under, inter alia, 28 U.S.C. § 1983, and the 5th and 14th
       Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 2 of 12 PAGEID #: 2




Amendments to the United States Constitution, and therefore this Court has jurisdiction pursuant

to 28 U.S.C. § 1331.

         5.    Venue is proper in this District, pursuant to 28 U.S.C. § 1391. Plaintiff and

Defendant are residents of this District, and a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred in this District as Defendant’s conduct complained of herein

occurred solely within Montgomery County, Ohio and related to real estate located within

Montgomery County, Ohio.

III.     LEGAL BACKGROUND

         6.    In 2006, the Ohio General Assembly enacted O.R.C. §§ 323.65, et seq. (the

“Statute”) which created an alternative means for county boards of revision to foreclose on real

property with outstanding property tax liens if that real property is “abandoned,” as defined by

O.R.C. § 323.65(A).

         7.    Unlike traditional tax foreclosure proceedings, a board of revision tax foreclosure

conducted pursuant to the Statute does not need to be instituted in court, and is instead conducted

by the board of revision itself. O.R.C. § 323.66.

         8.    The foreclosure proceedings authorized by the Statute also differ from traditional

tax foreclosure proceedings because the Statute eliminates the need for a county board of

revision to offer a foreclosed property for sale at public auction, and may instead order that the

property be directly transferred to a county land reutilization corporation or a political

subdivision that has indicated a desire to acquire the property. O.R.C. § 323.71(A)(1); O.R.C. §

323.73(G); O.R.C. § 323.78. Such direct transfers may be ordered in two circumstances: (1) if

the total amount of the impositions owed (i.e., all taxes, assessments, and other amounts certified

as a lien against the property) exceed the fair market value of the real property (O.R.C. §

323.71(A)(1); O.R.C. § 323.73(G)); or (2) if a county treasurer invokes the “alternative


                                                2
    Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 3 of 12 PAGEID #: 3




redemption period” pursuant to O.R.C. § 323.78, regardless of whether the fair market value of

the property exceeds the total amount of impositions owed. This lawsuit involves the second of

these circumstances.

       9.      When title to property is transferred to a county land reutilization corporation or a

political subdivision pursuant to O.R.C. § 323.78, the entity receiving the property does not pay

any consideration for the property other than perhaps some minor fees and costs. O.R.C. §

323.78(B) also provides that upon such direct transfer of a foreclosed property, the property is

transferred “free and clear of all impositions and any other liens on the property, which shall be

deemed forever satisfied and discharged.”

       10.     Although the Statute permits county boards of revision to transfer foreclosed

properties to county land reutilization corporations or political subdivisions even where the fair

market value of the property exceeds the total amount of impositions owed, the Statute does not

provide for the payment of any compensation to property owners whose property is transferred

under such circumstances. O.R.C. § 323.78(B). As such, property owners, such as Plaintiff and

Class members, receive less than the fair market value for their properties when they are

transferred pursuant to O.R.C. § 323.78(B).

       11.     To demonstrate, assume a property owner owns a property with a fair market

value of $25,000 and $10,000 in property tax impositions against it. If the county board of

revision orders transfer of the property to the county land bank or a municipality pursuant to

O.R.C. § 323.78(B), the property owner loses the entire $25,000 in value because of a $10,000

tax liability – a difference of $15,000. Under this scenario, the county board has taken property

without providing just compensation, as required by the 5th and 14th Amendments of the United

States Constitution.



                                                 3
      Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 4 of 12 PAGEID #: 4




IV.     FACTUAL ALLEGATIONS

        12.    The Montgomery County Board of Revision (“Board of Revision”) is a

governmental board of the County, originally created pursuant to O.R.C. § 5715.01(B) to hear

complaints and revise assessments of real property for taxation. Pursuant to O.R.C. § 5715.02,

each Ohio county’s Board of Revision is composed of three members: the County Treasurer, the

County Auditor, and a member of the County’s Board of Commissioners.

        13.    The Montgomery County Land Reutilization Corporation (the “Land Bank”) is an

Ohio not for profit corporation organized under the authority of O.R.C. § 1724.04 and operates

within Montgomery County, Ohio. The Land Bank was incorporated by the Montgomery County

Treasurer pursuant to a resolution adopted by the Montgomery County Board of Commissioners

in 2011 to foster the return of unproductive land within the County to tax revenue generating

status or devotion to public use. After its incorporation, the Land Bank entered into an agreement

with the County to act as the County’s agent under O.R.C. § 5722 for the reclamation,

rehabilitation, and reutilization of vacant, abandoned, tax foreclosed, and other property within

the County. Pursuant to O.R.C. § 1724.03, the Montgomery County Treasurer is a permanent

member of the board of directors of the Land Bank. Currently, two of three Montgomery County

Commissioners are also members of the board of directors of the Land Bank.

        14.    Since 2011, the Montgomery County Treasurer has commenced nearly 3,200

delinquent tax foreclosure cases pursuant to the Statute before the Board of Revision.

        15.    Upon information and belief, in virtually every case in which a judgment of

foreclosure was entered, the real property was transferred directly to the Land Bank or a political

subdivision.




                                                4
     Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 5 of 12 PAGEID #: 5




       16.      In a substantial majority of those cases—perhaps in as many as 85%—the

Montgomery County Treasurer invoked the alternative redemption period contained in O.R.C. §

323.78, meaning that the value of the property transferred exceeded the amount of the

impositions on that property.

       17.     In each case in which the Montgomery County Treasurer invoked the alternative

redemption period contained in O.R.C. § 323.78, the Board of Revision issued Findings of Fact

as to Value, which contain specific findings as to the value of each property, as well as the total

amount of the impositions attributable to each property.

V.     FACTS RELEVANT TO PLAINTIFF

       18.     On August 30, 2017, the Montgomery County Treasurer instituted a tax

foreclosure case before the Board of Revision against Plaintiff, Case No. 2017-BR-0653

(“Plaintiff’s Foreclosure Case”).     Plaintiff’s Foreclosure Case involved real property (the

“Property”) titled in the name of Plaintiff’s deceased mother, Frances Brooks, Plaintiff, and

Plaintiff’s siblings. The Property comprised two parcels, 3205 Dandridge Ave, Dayton, Ohio,

which included a house, and an adjoining vacant lot (Parcel Nos. R72 12204 0015 and R72

12204 0052).

       19.     At the time Plaintiff’s Foreclosure Case was commenced, Plaintiff was vested

with at least an undivided one-fourth interest in the Property.

       20.     After receiving the summons and complaint in Plaintiff’s Foreclosure Case,

Plaintiff filed an answer with the Board of Revision. In her answer, Plaintiff expressed a desire

to save the Property from foreclosure.

       21.     On June 22, 2018, the Board of Revision issued three orders in Plaintiff’s

Foreclosure Case: (1) Adjudication of Foreclosure (Direct Transfer), which found that



                                                 5
      Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 6 of 12 PAGEID #: 6




foreclosure was appropriate and that the Treasurer had invoked the alternative redemption period

of O.R.C. 323.78; (2) Findings of Fact as to Value, which found the value of the Property was

$22,600.00 and the total impositions on the Property were $19,664.44; and (3) Order to Sheriff

to Transfer to Electing Subdivision with Delivery Instructions to Clerk, which ordered the Sheriff

to issue a deed transferring the Property to the Land Bank. None of these orders were filed with

the clerk of court until August 20, 2018.

        22.     Pursuant to the Adjudication of Foreclosure (Direct Transfer) and the Order to

Sheriff to Transfer to Electing Subdivision with Delivery Instructions to Clerk, on August 31,

2018, the Montgomery County Sheriff issued a deed transferring the Property to the Land Bank.

        23.     According to the Findings of Fact as to Value issued by the Board of Revision in

Plaintiff’s Foreclosure Case, the difference between the value of the Property and the amount of

the impositions on the Property was $2,935.56.           However, Plaintiff did not receive any

compensation in connection with that amount of equity in the Property.

        24.     As a result of the proceedings in Plaintiff’s Foreclosure Case described above,

Plaintiff has been denied title, possession, use, and enjoyment of the Property, which was taken

by the County for public use without just compensation as required by the Fifth Amendment to

the United States Constitution—as applied to the County under the Fourteenth Amendment to

the United States Constitution—and as required by Article 1, Section 19 of the Ohio

Constitution.

VI.     CLASS ACTION ALLEGATIONS

        21.     Plaintiff brings this action pursuant to Fed R. Civ. P. 23 on behalf of a class of all

similarly situated individuals and entities (the “Class”), defined as follows:

                All persons whose interest in real property located in Montgomery
                County, Ohio was directly transferred to another entity through the

                                                  6
     Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 7 of 12 PAGEID #: 7




               invocation and use of the procedures set forth in O.R.C. § 323.78, where
               the total value of that property exceeded the amount of the impositions on
               that property at the time the transfer occurred.

Excluded from the Class are: (1) Defendant; (2) the Judge to whom this case is assigned and the
Judge’s immediate family; (3) any person who executes and files a timely request for exclusion
from the Class; (4) any persons who have had their claims in this matter finally adjudicated
and/or otherwise released; and (5) the legal representatives, successors and assigns of any such
excluded person.

       22.     Numerosity: Upon information and belief, the Class is so numerous that joinder

of all members is impractical. Although Plaintiff does not know the exact size of the Class at

this time, Plaintiff estimates the number of Class members to exceed 2,000 based on information

available in the public record.   The exact number of members in the Class can be ascertained

through discovery, and can easily be identified through Defendant’s records or by other means.

       23.     Commonality and Predominance: All members of the Class have been subject

to and affected by a uniform course of conduct. Specifically, all Class members’ real property

was taken from them without payment of any compensation for the amount that the value of their

properties exceeded the impositions due on their properties. There are questions of law and fact

common to the proposed Class that predominate over any individual questions.

       24.     Typicality: Plaintiff’s claims are typical of the Class.    Plaintiff’s and Class

members’ claims arise from the same type of foreclosure proceedings before the Board of

Revision instituted under the same statutory provisions.

       25.     Adequacy: Plaintiff will adequately represent the interests of the Class and does

not have any interests adverse to the Class. Plaintiff has retained competent counsel experienced

in complex class action litigation.

       26.     Superiority: A class action is the superior method for the quick and efficient

adjudication of this controversy. As noted above, Plaintiff’s and Class members’ claims are all



                                                7
        Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 8 of 12 PAGEID #: 8




based on the same legal and factual issues. If individual Class members prosecuted separate

actions it may create a risk of inconsistent or varying judgments that would establish

incompatible standards of conduct.

                                             COUNT I
                                          42 U.S.C. § 1983

          27.    Plaintiff repeats and realleges paragraphs 1-26 with the same force and effect as

though fully set forth herein.

          28.    At all relevant times, the County was a “person” as interpreted in 42 U.S.C. §

1983.

          29.    At all relevant times, there was in effect 42 U.S.C. §1983, which states in relevant

part:

                 Every person, who, under color of any statute, ordinance, regulation,
                 custom, or usage, of any State or Territory, subjects, or causes to be
                 subjected, any citizen of the United States, or other person within the
                 jurisdiction thereof to the deprivation of any rights, privileges or
                 immunities secured by the Constitution and laws, shall be liable to the
                 party injured in an action at law, suit in equity, or other proper proceeding
                 for redress.

          42 U.S.C. § 1983.

          30.    The Fourteenth Amendment to the United States Constitution guarantees that no

State shall “deprive any person of life, liberty or property, without due process of law.”

          31.    The Fifth Amendment’s “Takings Clause” of the United States Constitution states

that “nor shall private property be taken for public use, without just compensation.” The Takings

Clause is made applicable to the County by way of the Fourteenth Amendment to the United

States Constitution.

          32.    At all relevant times, the County had a duty and obligation to comply with the

U.S. Constitution when conducting foreclosure proceedings pursuant to the Statute.

                                                  8
     Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 9 of 12 PAGEID #: 9




        33.      Plaintiff and Class members each owned private property protected from public

taking without just compensation by the Fifth Amendment to the United States Constitution.

        34.      Plaintiff’s and Class members’ real property was directly transferred pursuant to

O.R.C. § 323.78.

        35.      At the time Plaintiff’s and Class members’ real property was directly transferred

pursuant to O.R.C. § 323.78, the value of that property exceeded the amount of impositions on

that property.

        36.      When Plaintiff’s and Class members’ real property was directly transferred

pursuant to O.R.C. § 323.78, Plaintiff and Class members did not receive any compensation to

account for the amount that the value of their properties exceeded the amount of impositions on

their properties.

        37.      Accordingly, through use of the direct transfer mechanism of O.R.C. § 323.78,

Defendant, acting under color of law, took Plaintiff’s and Class members’ property without just

compensation.

        38.      As a direct and proximate result of Defendant’s actions, Plaintiff and the Class

have been damaged in the amount by which the value of each property so transferred exceeded

the total amount of the impositions attributable to that property.

                                             COUNT II
                            Art. I, Section 19 of the Ohio Constitution

        39.      Plaintiff repeats and realleges paragraphs 1-26 with the same force and effect as

though fully set forth herein.

        40.      Pursuant to Article 1, Section 19 of the Ohio Constitution “where private property

shall be taken for public use, a compensation therefor shall first be made in money.”




                                                 9
   Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 10 of 12 PAGEID #: 10




        41.      At all relevant times, the County had a duty and obligation to comply with the

Ohio Constitution when conducting foreclosure proceedings pursuant to the Statute.

        42.      Plaintiff and Class members each owned private property protected from public

taking without just compensation by Article 1, Section 19 of the Ohio Constitution.

        43.      Plaintiff’s and Class members’ real property was directly transferred pursuant to

O.R.C. § 323.78.

        44.      At the time Plaintiff’s and Class members’ real property was directly transferred

pursuant to O.R.C. § 323.78, the value of that property exceeded the amount of impositions on

that property.

        45.      When Plaintiff’s and Class members’ real property was directly transferred

pursuant to O.R.C. § 323.78, Plaintiff and Class members did not receive any compensation to

account for the amount that the value of their properties exceeded the amount of impositions on

their properties.

        46.      Accordingly, through use of the direct transfer mechanism of O.R.C. § 323.78,

Defendant took Plaintiff’s and Class members’ property without just compensation.

        47.      None of the property directly transferred by Defendant pursuant to O.R.C. §

323.78 was taken in time of war or for any other public exigency imperatively requiring its

immediate seizure, or for the purpose of making or repairing roads.

        48.      As a direct and proximate result of Defendant’s actions, Plaintiff and the Class

have been damaged in the amount by which the value of each property so transferred exceeded

the total amount of the impositions attributable to that property.




                                                 10
   Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 11 of 12 PAGEID #: 11




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually, and on behalf of the Class, prays for an Order as

follows:

              A.      Finding that this action satisfies the prerequisites for maintenance as a
                      class action set forth in Fed. R. Civ. P. 23, and certifying the Class defined
                      herein;

              B.      Designating Plaintiff as representative of the Class and her undersigned
                      counsel as Class Counsel;

              C.      Entering judgment in favor of Plaintiff and the Class and against
                      Defendant;

              D.      Issuing an order awarding Plaintiff and Class members their damages as
                      requested herein, plus interest as provided for by applicable law;

              E.      Ordering Defendant to provide an accounting of the amount by which the
                      value of each property so transferred exceeded the total amount of the
                      impositions attributable to that property, and imposing a constructive trust
                      on that money for the benefit of Plaintiff and the Class;

              F.      Awarding Plaintiff reasonable attorney’s fees and costs; and

              G.      Granting all such further and other relief as the Court deems just and
                      appropriate.


                                        JURY DEMAND

       Plaintiff and the Class demand a trial by jury on all issues so triable.

                                                      Respectfully Submitted,

                                                      /s/ Andrew M. Engel
                                                      Andrew M. Engel (0047371)
                                                      ANDREW M. ENGEL CO., LPA
                                                      7925 Paragon Road
                                                      Dayton, Ohio 45459
                                                      937.221.9819 telephone
                                                      937.433.1510 facsimile
                                                      aengel@amengellaw.com



                                                 11
Case: 3:19-cv-00288-TMR Doc #: 1 Filed: 09/12/19 Page: 12 of 12 PAGEID #: 12




                                         /s/ Marc E. Dann
                                         Marc E. Dann (0039425)
                                         Brian D. Flick (0081605)
                                         Michael A. Smith, Jr. (0097147)
                                         DannLaw
                                         P.O. Box. 6031040
                                         Cleveland, Ohio 44103
                                         (216) 373-0539 telephone
                                         (216) 373-0536 facsimile
                                         notices@dannlaw.com

                                         Thomas A. Zimmerman, Jr.
                                         (pro hac vice anticipated)
                                         Matthew C. De Re
                                         (pro hac vice anticipated)
                                         Zimmerman Law Offices, P.C.
                                         77 W. Washington Street, Suite 1220
                                         Chicago, Illinois 60602
                                         (312) 440-0020 telephone
                                         (312) 440-4180 facsimile
                                         www.attorneyzim.com
                                         firm@attorneyzim.com

                                         Counsel for Plaintiff and the Putative Class




                                    12
